              Case 20-11728-KHK                   Doc 1      Filed 07/28/20 Entered 07/28/20 14:14:32                              Desc Main
                                                             Document      Page 1 of 8                                                           7/28/20 2:03PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Porcier-Miller LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1881 North Nash St #505
                                  Arlington, VA 22209
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Arlington                                                       Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  8746 Brook Rd Mc Lean, VA 22102
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              Case 20-11728-KHK                      Doc 1       Filed 07/28/20 Entered 07/28/20 14:14:32                                     Desc Main
                                                                 Document      Page 2 of 8                                                            7/28/20 2:03PM

Debtor    Porcier-Miller LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-11728-KHK                   Doc 1          Filed 07/28/20 Entered 07/28/20 14:14:32                               Desc Main
                                                                Document      Page 3 of 8                                                                7/28/20 2:03PM

Debtor   Porcier-Miller LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
             Case 20-11728-KHK                   Doc 1       Filed 07/28/20 Entered 07/28/20 14:14:32                                 Desc Main
                                                             Document      Page 4 of 8                                                               7/28/20 2:03PM

Debtor    Porcier-Miller LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 28, 2020
                                                  MM / DD / YYYY


                             X   /s/ Brian Miller                                                         Brian Miller
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member-Manager




18. Signature of attorney    X   /s/ Christopher S. Moffitt                                                Date July 28, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Christopher S. Moffitt 18195
                                 Printed name

                                 Law Offices of Christopher S. Moffitt
                                 Firm name

                                 218 North Lee Street, 3rd Floor
                                 Alexandria, VA 22314
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      703-683-0075                 Email address      moffittlawoffices@gmail.com

                                 18195 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 20-11728-KHK   Doc 1   Filed 07/28/20 Entered 07/28/20 14:14:32   Desc Main
                                Document      Page 5 of 8


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         DP Capital LLC,
                        7115 Leesburg Pike Ste 215
                        Falls Church, VA 22043


                        Jason Merica
                        9804 Greenbrier Lane
                        Walkersville, MD 21793


                        Kathy Gabriel
                        759 Dividing Creek Rd
                        Annapolis, MD 21401


                        Kim Nguyen
                        3305 22nd street
                        Arlington, VA 22201


                        Kim Nguyen
                        8756 Brook Rd
                        Mc Lean, VA 22102


                        Myung Lee
                        8756 Brook Rd
                        Mc Lean, VA 22102


                        Scott Schrader
                        5250 Queens Wood Dr
                        Burke, VA 22015


                        Washington Capital Partners
                        7115 Leesburg Pike Ste 215
                        Falls Church, VA 22043


                        WCP Fund I LLC
                        7115 Leesburg Pike Ste 215
                        Falls Church, VA 22043
            Case 20-11728-KHK                          Doc 1         Filed 07/28/20 Entered 07/28/20 14:14:32                 Desc Main
                                                                     Document      Page 6 of 8                                           7/28/20 2:03PM




                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      Porcier-Miller LLC                                                                                Case No.
                                                                                   Debtor(s)                  Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Porcier-Miller LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 28, 2020                                                        /s/ Christopher S. Moffitt
 Date                                                                 Christopher S. Moffitt 18195
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Porcier-Miller LLC
                                                                      Law Offices of Christopher S. Moffitt
                                                                      218 North Lee Street, 3rd Floor
                                                                      Alexandria, VA 22314
                                                                      703-683-0075 Fax:703-997-8430
                                                                      moffittlawoffices@gmail.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 20-11728-KHK                          Doc 1         Filed 07/28/20 Entered 07/28/20 14:14:32     Desc Main
                                                                     Document      Page 7 of 8                               7/28/20 2:03PM




                                                          In The United States Bankruptcy Court
                                                            For The Eastern District of Virginia
                                                                       Alexandria Division
 In                                                                                                   Case
 re         Porcier-Miller LLC                                                                        No.
                                                                               Debtor(s)              CH     11


           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

            I, Brian Miller, declare under penalty of perjury that I am a Member-Manager of

Porcier-Miller, LLC, and that the following is a true and correct copy of the Record of Action in Lieu

of a Meeting of the Members and Potential Members of the Company effective July 27, 2020


            "Resolved, that Brian Miller, Member-Manager of this Company, is authorized and directed to

execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary

bankruptcy case on behalf of the Company; and it is


            Further Resolved, that Brian Miller, Member-Manager of this Company is authorized and

directed to appear in all bankruptcy proceedings on behalf of the Company, and to otherwise do and

perform all acts and deeds and to execute and deliver all necessary documents on behalf of the

Company in connection with such bankruptcy case, and it is


            Further Resolved, that Brian Miller, Member-Manager of this Corporation is authorized and

directed to employ Christopher S. Moffitt attorney and the law firm of Law Offices of Christopher S.

Moffitt to represent the corporation in such bankruptcy case."


 Date                                                                         Signed
                                                                                       Brian Miller




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 20-11728-KHK                          Doc 1         Filed 07/28/20 Entered 07/28/20 14:14:32   Desc Main
                                                                     Document      Page 8 of 8                             7/28/20 2:03PM




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
